                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



WILLIAM NICKUM,

                     Plaintiff,

vs.                                     Case No. 17-2011-SAC


NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

                     Defendant.


                         MEMORANDUM AND ORDER

      This is an action reviewing the final decision of the

Commissioner of Social Security denying the plaintiff disability

insurance benefits.    The matter has been fully briefed by the

parties.

I.    General legal standards

      The court's standard of review is set forth in 42 U.S.C.

§ 405(g), which provides that "the findings of the Commissioner

as to any fact, if supported by substantial evidence, shall be

conclusive."   The court should review the Commissioner's

decision to determine only whether the decision was supported by

substantial evidence and whether the Commissioner applied the

correct legal standards.    Glenn v. Shalala, 21 F.3d 983, 984

(10th Cir. 1994).    Substantial evidence requires more than a



                                   1
scintilla, but less than a preponderance, and is satisfied by

such evidence that a reasonable mind might accept to support the

conclusion.    The determination of whether substantial evidence

supports the Commissioner's decision is not simply a

quantitative exercise, for evidence is not substantial if it is

overwhelmed by other evidence or if it really constitutes mere

conclusion.    Ray v. Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

Although the court is not to reweigh the evidence, the findings

of the Commissioner will not be mechanically accepted.     Nor will

the findings be affirmed by isolating facts and labeling them

substantial evidence, as the court must scrutinize the entire

record in determining whether the Commissioner's conclusions are

rational.   Graham v. Sullivan, 794 F. Supp. 1045, 1047 (D. Kan.

1992).   The court should examine the record as a whole,

including whatever in the record fairly detracts from the weight

of the Commissioner's decision and, on that basis, determine if

the substantiality of the evidence test has been met.    Glenn, 21

F.3d at 984.

    The Social Security Act provides that an individual shall

be determined to be under a disability only if the claimant can

establish that they have a physical or mental impairment

expected to result in death or last for a continuous period of

twelve months which prevents the claimant from engaging in

substantial gainful activity (SGA).   The claimant's physical or

                                  2
mental impairment or impairments must be of such severity that

they are not only unable to perform their previous work but

cannot, considering their age, education, and work experience,

engage in any other kind of substantial gainful work which

exists in the national economy.       42 U.S.C. § 423(d).

    The Commissioner has established a five-step sequential

evaluation process to determine disability.      If at any step a

finding of disability or non-disability can be made, the

Commissioner will not review the claim further.      At step one,

the agency will find non-disability unless the claimant can show

that he or she is not working at a “substantial gainful

activity.”   At step two, the agency will find non-disability

unless the claimant shows that he or she has a “severe

impairment,” which is defined as any “impairment or combination

of impairments which significantly limits [the claimant’s]

physical or mental ability to do basic work activities.”     At

step three, the agency determines whether the impairment which

enabled the claimant to survive step two is on the list of

impairments presumed severe enough to render one disabled.     If

the claimant’s impairment does not meet or equal a listed

impairment, the inquiry proceeds to step four, at which the

agency assesses whether the claimant can do his or her previous

work; unless the claimant shows that he or she cannot perform

their previous work, they are determined not to be disabled.        If

                                  3
the claimant survives step four, the fifth and final step

requires the agency to consider vocational factors (the

claimant’s age, education, and past work experience) and to

determine whether the claimant is capable of performing other

jobs existing in significant numbers in the national economy.

Barnhart v. Thomas, 124 S. Ct. 376, 379-380 (2003).

      The claimant bears the burden of proof through step four of

the analysis.    Nielson v. Sullivan, 992 F.2d 1118, 1120 (10th

Cir. 1993).     At step five, the burden shifts to the

Commissioner to show that the claimant can perform other work

that exists in the national economy.    Nielson, 992 F.2d at 1120;

Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).    The

Commissioner meets this burden if the decision is supported by

substantial evidence.    Thompson, 987 F.2d at 1487.

      Before going from step three to step four, the agency will

assess the claimant’s residual functional capacity (RFC).     This

RFC assessment is used to evaluate the claim at both step four

and step five.    20 C.F.R. §§ 404.1520(a)(4), 404.1520(e,f,g);

416.920(a)(4), 416.920(e,f,g).

II.   History of case

      On July 31, 2015, administrative law judge (ALJ) Michael D.

Mance issued his decision (R. at 17-27).    Plaintiff alleges that

he has been disabled since August 1, 2012 (R. at 17).    Plaintiff

is insured for disability insurance benefits through March 31,

                                  4
2016 (R. at 19).    At step one, the ALJ found that plaintiff has

not engaged in substantial gainful activity from his alleged

onset date (R. at 19).   At step two, the ALJ found that

plaintiff has severe impairments (R. at 20).      At step three, the

ALJ determined that plaintiff’s impairments do not meet or equal

a listed impairment (R. at 21-22).      After determining

plaintiff’s RFC (R. at 22), the ALJ found at step four that

plaintiff is able to perform past relevant work (R. at 26).

Therefore, the ALJ concluded that plaintiff was not disabled (R.

at 27).

III.   Did the ALJ err in his consideration of plaintiff’s mental

impairments?

       There must be objective medical evidence from an acceptable

medical source that shows you have a medical impairment(s) which

could reasonably be expected to produce the pain or other

symptoms alleged.   20 C.F.R. § 404.1529(a).     Symptoms will not

be found to affect an individual’s ability to do basic work

activities unless the individual first establishes by objective

medical evidence that he or she has a medically determinable

impairment and that the impairment could reasonably be expected

to produce the alleged symptoms.       SSR 96-3p, 1996 WL 374181 at

*2.

       The court will not reweigh the evidence or substitute its

judgment for that of the Commissioner.      Hackett v. Barnhart, 395

                                   5
F.3d 1168, 1173 (10th Cir. 2005); White v. Barnhart, 287 F.3d

903, 905, 908, 909 (10th Cir. 2002).      Although the court will

not reweigh the evidence, the conclusions reached by the ALJ

must be reasonable and consistent with the evidence.      See Glenn

v. Shalala, 21 F.3d 983, 988 (10th Cir. 1994)(the court must

affirm if, considering the evidence as a whole, there is

sufficient evidence which a reasonable mind might accept as

adequate to support a conclusion).      The court can only review

the sufficiency of the evidence.       Although the evidence may

support a contrary finding, the court cannot displace the

agency’s choice between two fairly conflicting views, even

though the court may have justifiably made a different choice

had the matter been before it de novo.      Oldham v. Astrue, 509

F.3d 1254, 1257-1258 (10th Cir. 2007).

    The ALJ gave significant weight to the opinion of Dr. Mintz

that plaintiff did not appear to show any symptoms of mental

illness or intellectual impairment.      The ALJ found that

consistent with the medical evidence, which, according to the

ALJ, generally established that plaintiff did not experience

persistent mental health symptoms (R. at 21).      Plaintiff asserts

that the ALJ’s conclusion that plaintiff did not suffer from a

medically determinable mental impairment is not supported by

substantial evidence.




                                   6
       On August 30, 2013, plaintiff underwent a mental status

examination by Dr. Mintz, a psychologist (R. at 907-910).     Dr.

Mintz concluded that plaintiff did not appear to exhibit

symptoms of a mental illness or a cognitive disorder.   Dr. Mintz

indicated that plaintiff appeared able to understand simple and

intermediate instructions, his concentration was intact, and he

could relate to others in the workplace (R. at 909).    He did not

make a diagnosis of any psychological or mental disorder (R. at

910).

       On October 18, 2013, Dr. Fantz reviewed the medical records

and performed a psychological assessment of the plaintiff (R. at

76).    After a review of the record, including the report from

Dr. Mintz, Dr. Fantz concluded that plaintiff had no medically

determinable mental impairment (R. at 76).

       In December 2013, plaintiff underwent neuropsychological

testing (R. at 969).   The totality of neurocognitive testing

failed to indicate a current pattern indicate of neuropathology.

The plaintiff did not meet the criteria for any diagnosable

cognitive disorder or psychiatric condition (R. at 971).      The

testing was deemed valid.    The overall IQ was in the high

average range (R. at 972).   There were no indications of

emotional, thought, behavioral, or interpersonal dysfunction.

There was no diagnosis of any psychiatric or mental impairment

(R. at 967, 974).   The report noted that non-neurologic

                                  7
conditions such as chronic pain and fatigue may be impacting

plaintiff’s subjective sense of cognitive functioning.

Plaintiff was not thought to demonstrate the signs or symptoms

of organic brain dysfunction (R. at 974).

    On April 14, 2014, Dr. Tashner also reviewed the medical

records and performed a psychological assessment of the

plaintiff.   After a review of the psychological assessments set

forth above, Dr. Tashner also concluded that plaintiff had no

medically determinable mental impairment (R. at 89-90).

    Thus, every psychological assessment in the record

concluded that plaintiff did not suffer from a diagnosable

mental, psychological or psychiatric impairment.   As noted

above, symptoms will not be found to affect an individual’s

ability to do basic work activities unless the individual first

establishes by objective medical evidence that he or she has a

medically determinable impairment.   Plaintiff has failed to

present objective medical evidence of a medically determinable

mental impairment.

    Plaintiff’s “subjective” sense of cognitive functioning (R.

at 974) is not objective medical evidence or a diagnosis of a

medically determinable mental impairment.   Even though Dr. Mintz

noted some decline of cognitive functioning, it should first be

noted that Dr. Mintz indicated that it was mild (R. at 910).

Second, neither he nor the other three medical sources were able

                                 8
to diagnose a medically determinable impairment.    Furthermore,

Dr. Fantz and Dr. Tashner stated that although plaintiff alleged

problems with cognitive decline, they both concluded that there

was no medical evidence of record to support this assertion (R.

at 76, 90).   Plaintiff noted that Dr. Mintz estimated that

plaintiff was functioning in the low average intellectual range;

however, IQ testing in December 2013 found that plaintiff’s

verbal and non-verbal reasoning abilities were in the high

average range (R. at 972).    The court will not reweigh the

evidence.   Thus, substantial evidence supports the ALJ’s finding

that plaintiff did not have a medically determinable mental

impairment.

    Plaintiff alleges that the ALJ failed to address his

limitations due to pain and fatigue caused by neuropathy and

sleep apnea (Doc. 9 at 23).   The ALJ diagnosed both neuropathy

and sleep apnea as severe impairments (R. at 20).   Dr. May, the

state agency consultant, considered both plaintiff’s neuropathy

and fatigue and lack of sleep in making his physical RFC

findings (R. at 93).   The ALJ also reviewed the evidence

relating to neuropathy and sleep apnea (R. at 24-25).    The ALJ

considered the opinions of the state agency consultants, but in

light of plaintiff’s persistent neuropathy and degenerative disc

disease, found that plaintiff had RFC limitations more

restrictive than those opined by Dr. May (R. at 26).    Plaintiff

                                  9
fails to identify any medical source opinion indicating that

pain and fatigue caused by neuropathy and sleep apnea resulted

in additional limitations not contained in the ALJ’s RFC

findings.   The court finds that the ALJ adequately addressed

plaintiff’s pain and fatigue caused by neuropathy and sleep

apnea, and that substantial evidence supported his RFC findings.

     Plaintiff also alleges error by the ALJ in his

consideration of the 3rd party statement regarding plaintiff’s

mental impairments (Doc. 9 at 25).   The ALJ found that this

statement followed plaintiff’s subjective reports, but did not

establish that plaintiff is unable to perform work-related

activity within the RFC set forth by the ALJ.   The ALJ gave the

statement little weight for the same reasons plaintiff was found

to be less than fully credible (R. at 26).

     In the case of Adams v. Chater, 93 F.3d 712, 715 (10th Cir.

1996), the court found that it was clear that the ALJ considered

the testimony of plaintiff’s spouse in making his decision

because he referred to it in his opinion.    The court declined

plaintiff’s invitation to adopt a rule requiring an ALJ to make

specific written findings of each witness’s credibility,

particularly where the written decision reflects that the ALJ

considered the testimony.   In the case before the court, the ALJ

clearly considered the opinion of the 3rd party and gave it less

weight than the opinions of the medical sources.

                                10
     The ALJ had previously considered plaintiff’s credibility,

and based on plaintiff’s subjective complaints, the ALJ found

that plaintiff’s RFC was more restrictive than the RFC set forth

by the consultative medical sources.   However, in discounting

some of plaintiff’s subjective allegations of limitations, the

ALJ reasonably relied on the medical source opinions, and gave

greater weight to the medical source opinions (R. at 26).   The

ALJ also considered plaintiff’s daily activities not as

conclusive proof of an ability to work, but as one factor, in

addition to the medical source opinions, and the medical and

other evidence in determining plaintiff’s RFC (R. at 24).   The

court finds no clear error in the ALJ’s credibility analysis,

and the weight accorded to the medical source opinions, and the

court will not reweigh the evidence.   The court finds that the

balance of the ALJ’s credibility analysis is supported by

substantial evidence.    See Barnum v. Barnhart, 385 F.3d 1268,

1274 (10th Cir. 2004).

     Finally, plaintiff argues that the ALJ never explained how

plaintiff could perform work at SVP 8 despite the cognitive

decline noted in the medical records (Doc. 9 at 24).   In his

findings, the ALJ found that plaintiff could perform past

relevant work, including 1) a logistics officer, SVP 8, 2) a

business development manager, SVP 8, and 3) an invoice clerk,




                                 11
SVP 4 (R. at 26-27).1                    Semi-skilled work corresponds to an SVP of

3-4; skilled work corresponds to an SVP of 5-9.                                       SSR 00-4p, 2000

WL 1898704 at *3.                  First, as noted above, plaintiff failed to

establish by objective medical evidence that plaintiff had a

medically determinable mental impairment.                                   None of the four

medical sources that addressed the issue found a medically

determinable mental impairment.                           Both Dr. Fantz and Dr. Tashner

specifically opined that there was no medical evidence to

support a finding of cognitive decline (R. at 76, 90).                                       The

December 2013 evaluation concluded that plaintiff did not meet

the criteria for any diagnosable cognitive disorder or

psychiatric condition (R. at 971).                              Dr. Mintz found no symptoms

of a mental illness or significant symptoms of a cognitive

disorder (R. at 909).

           Second, at step four, the Commissioner need not establish

that a prior job exists in significant numbers in the national

economy to find that a job constitutes past relevant work.

Wells v. Colvin, 727 F.3d 1061, 1074 (10th Cir. 2013).                                       Thus, the

ALJ’s step four determination can be upheld even if plaintiff

can only perform the job of invoice clerk, with an SVP of 4.

Plaintiff has failed to present any medical opinion evidence

that plaintiff cannot perform such work.                                  Plaintiff has also

failed to present any evidence that a person with the RFC

1
    SVP stands for specific vocational preparation time. SSR 00-40, 2000 WL 1898704 at *3.

                                                        12
findings found by the ALJ, which are supported by substantial

evidence, cannot perform the work of an invoice clerk.    The

vocational expert testified that plaintiff could perform such

work (R. at 65-67).    Plaintiff’s argument is therefore without

merit.

IV.   Is the ALJ decision invalid because the ALJ was appointed

in violation of the Appointments Clause?

        On June 21, 2018, the U.S. Supreme Court issued its opinion

in Lucia v. S.E.C., 138 S. Ct. 2044, 2049-2055 (2018), holding

that ALJs of the Securities and Exchange Commission (SEC) are

officers under the Appointments Clause, and can only be

appointed by the President, a court of law, or a head of a

department.    The ALJ in this case had been appointed by SEC

staff members; therefore the ALJ was not appointed by one of

those designated in the Appointments Clause.     138 S. Ct. at

2051.    The court found that since Lucia made a timely challenge

to the constitutional validity of the appointment of the ALJ,

the case was remanded in order for the case to be heard by a

properly appointed ALJ.    138 S. Ct. at 2055.

      Plaintiff argues that the appointment of Social Security

ALJs are also subject to the Appointments Clause, and asserts

that the Social Security ALJs were not appointed by one of those

designated in the Appointments Clause.     Therefore, the decision

is void.

                                  13
    Following the Supreme Court decision in Lucia, this court

asked the parties for additional briefing about the impact of

Lucia in this case (Doc. 18).   Defendant, in her response, does

not dispute the application of the Appointments Clause to Social

Security ALJs, nor does she argue that the Social Security ALJs

were appointed pursuant to the Appointments Clause.   This court

notes that on July 23, 2018, the Solicitor General released a

memorandum acknowledging that the Department of Justice

understands the Court’s reasoning to encompass all ALJs in

traditional and independent agencies who preside over

adversarial administrative proceedings and possess the

adjudicative powers highlighted in Lucia.   Therefore, going

forward, ALJs must be appointed or have their prior appointment

ratified in a manner consistent with the Appointments Clause.

Page v. Commissioner of Social Security, 2018 WL 5668850 at *1

(E.D. Mich. Oct. 31, 2018).   Defendant’s only argument is that

plaintiff has waived his right to raise this issue because

plaintiff failed to raise it in a timely manner before the ALJ

or the Social Security Administration (Doc. 21).   Plaintiff

concedes that he did not raise this issue until filing his brief

with this court on July 8, 2017 (Doc. 9, 26).

    In Lucia, the court held that “one who makes a timely

challenge to the constitutional validity of the appointment of

an officer who adjudicates his case is entitled to relief.”    138

                                14
S. Ct. at 2055.   In that case, Lucia contested the validity of

the ALJs appointment before the Commission, and continued to

press the claim in the courts.   Id.   The question is therefore

what constitutes a timely challenge.

     Courts generally expect parties to raise constitutional

challenges under the Appointments Clause at the administrative

level, and hold them responsible for failing to do so.    Jones

Brothers, Inc. v. Secretary of Labor, 898 F.3d 669, 677 (6th Cir.

2018).   Parties may not wait until they are in court to raise a

statutory defect in the appointment of the official who issued

the agency’s initial decision.   United States v. L.A. Tucker

Truck Lines, Inc., 344 U.S. 33, 38 (1952).    A party is required

to exhaust his constitutional claim before the administrative

agency before seeking review in federal court.    Elgin v. Dep’t

of Treasury, 567 U.S. 1, 23 (2012).    It is well established that

a party generally may not challenge an agency decision on a

basis that was not presented to the agency.    Therefore, a

challenge under the Appointments Clause which was first raised

in federal court was deemed waived.    In re DBC, 545 F.3d 1373,

1377, 1378-1381 (Fed. Cir. 2008).     Requiring exhaustion of such

claims allows agencies to take into account the specific facts

of each matter, and to change course if appropriate.    Gilmore v.

Weatherford, 694 F.3d 1160, 1169 (10th Cir. 2012); Kon v. United




                                 15
States Securities and Exchange Commission, Case No. 17-3066 (10th

Cir. Mar. 31, 2017).

     As of this date, courts that have considered this issue

have unanimously rejected attacks on the validity of the ALJ’s

appointment under Lucia if claimant failed to make a

constitutional challenge at the administrative level before the

ALJ or the Appeals Council.   Kabani & Company, Inc. v. U.S.

Securities & Exchange Commission, 733 Fed. Appx. 918, 919 (9th

Cir. Aug. 13, 2018); Faulkner v. Commissioner of Social

Security, 2018 WL 6059403 at *2-3 (W.D. Tenn. Nov. 19, 2018);

Page v. Commissioner of Social Security, 2018 WL 5668850 at *2-3

(E.D. Mich. Oct. 31, 2018); Salmeron v. Berryhill, 2018 WL

4998107 at *3 n.5 (C.D. Cal. Oct. 15, 2018); Garrison v.

Berryhill, 2018 WL 4924554 at *2 (W.D. N.C. Oct. 10, 2018);

Davidson v. Commissioner of Social Security, 2018 WL 4680327 at

*1-2 (M.D. Tenn. Sept. 28, 2018); Stearns v. Berryhill, 2018 WL

4380984 at *4-6 (N.D. Iowa, Sept. 14, 2018); Davis v.

Commissioner of Social Security, 2018 WL 4300505 at *8-9 (N.D.

Iowa, Sept. 10, 2018.

     Plaintiff relies on the case of Sims v. Apfel, 530 U.S.

103, 112 (2000), which held that claimants who exhaust

administrative remedies need not also exhaust issues in a

request for review by the Appeals Council in order to preserve

judicial review of those issues.     However, in that decision, the

                                16
court expressly stated that whether a claimant must exhaust

issues before the ALJ “is not before us.”                                       530 U.S. at 107.2                  In

deciding Sims, the court noted that the form to be filled out

seeking review by the Appeals Council does not depend much, if

at all, on claimants to identify issues for review (the form

only provides three lines for the request for review).                                                   The

court further stated that the Appeals Council, not the claimant,

has primary responsibility for identifying and developing the

issues.         The court concluded that claimants who exhaust

administrative remedies need not also exhaust issues in a

request for review by the Appeals Council in order to preserve

judicial review of those issues.                                530 U.S. at 112.3

         The key in deciding this issue is in the language of the

Lucia decision.                In that case, the court held that one who makes

a timely challenge to the constitutional validity of the

appointment of an officer who adjudicates his case is entitled

to relief.            The court stated that Lucia made such a timely

challenge because he contested the validity of Judge Elliot’s

appointment before the Commission, and continued pressing that

claim in the federal courts.                            138 S. Ct. at 2055.                    Unlike the

2
  Plaintiff’s brief also notes that raising constitutional issues before the agency is difficult when some claimants are
represented by non-attorney representatives, or are not represented at all (Doc. 26 at 2). However, in this case,
plaintiff was represented at his hearing before the ALJ by an attorney (R. at 34, 9). Furthermore, in Sims, the
dissenting opinion pointed out that the Social Security Administration stated in its brief that it does not apply its
waiver rule where the claimant is not represented. 530 U.S. at 119.
3
 Part II-B of the Sims opinion, cited here, is a plurality opinion of 4 justices. Justice O’Connor concurred in part
and concurred in the judgment, but did not join Part II-B of the opinion. 530 U.S. at 113.

                                                           17
case in Lucia, plaintiff in the case before the court never

raised the Appointments Clause issue before the agency.

Furthermore, in Shalala v. Illinois Council on Long Term Care,

Inc., 529 U.S. 1, 15 (2000), the court reiterated that 42 U.S.C.

§ 405(g) contains the nonwaivable and nonexcusable requirement

that an individual present a claim to the agency before raising

it in the court.   Consistent with the U.S. Supreme Court rulings

in Shalala and Sims, other courts that have addressed this issue

have held that Sims is not applicable when the claimant has

failed to raise his claim before the ALJ or the Appeals Council.

Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017); Stearns

v. Berryhill, 2018 WL 4380984 at *4-5 (N.D. Iowa, Sept. 14,

2018)(Strand, C.J.); Davis v. Commissioner of Social Security,

2018 WL 4300505 at *8-9 (N.D. Iowa, Sept. 10, 2018)(Reade, J.).

In light of the fact that plaintiff never raised this issue

before the Social Security Administration, the court finds that

plaintiff did not make a timely challenge to the constitutional

validity of the appointment of the ALJ.

     IT IS THEREFORE ORDERED that the judgment of the

Commissioner is affirmed.

     Dated this 7th day of December 2018, Topeka, Kansas.




                         s/Sam A. Crow
                         Sam A. Crow, U.S. District Senior Judge

                                18
